DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offer et al. (US 4166792 A), hereinafter referred to as “Offer”.
Regarding claim 11, Offer teaches a filter adaptor (filter assembly (2)), comprising: a body (cylindrical outer shell (3)) that defines an internal passageway (an internal passage way indicated by arrows, shown in Figure 1) disposed between an inlet (first or inlet end portion (4)) and an outlet (second or outlet end portion (5)), the passageway configured to permit passage of a fluid in a first direction defined by the inlet and the outlet (see Abstract) (fluid flows in the direction indicated by the arrows in Figure 1); and a filter (filter element (14), is comprised of an annulus of a fluid treatment medium, such as pleated filter paper (20), see Figure 1) disposed within the passageway (disposed within the passageway, see Figure 1) and oriented to define a volumetric direction that is different than the first direction (medium (20) is annular which would be oriented to force the fluid to flow in a volumetric direction lateral from the first direction) (see Col.3 lines 8-17); wherein the body includes a first connector at the inlet and a second connector at the outlet (the housing (3) is a cylindrical outer shell having necked down or swaged ends which provide material for sealing attaching a resilient conduit, see Col. 1 lines 25-33); and wherein each of the first connector and the second connector comprises a barb, hose, or luer connector (the necked down or swaged ends enables the two ends to form parts of a luer connection with a resilient conduit or hose)(each end of the body (3) has a rubber hose connected to it such as hose (30) via the luer type connection, shown in Figure 3) (see Col. 1 lines 26-38).
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Offer et al. (US 4166792 A), hereinafter referred to as “Offer” in view of Ciccone et al. (US 20180256878 A1), hereinafter referred to as “Ciccone”.
Regarding claim 1, Offer teaches a filter adaptor (filter assembly (2)), comprising: a body (cylindrical outer shell (3)) that defines an internal passageway (an internal passage way indicated by arrows, shown in Figure 1) disposed between an inlet (first or inlet end portion (4)) and an outlet (second or outlet end portion 5)), the passageway configured to permit passage of a fluid in a first direction defined by the inlet and the outlet (see Abstract) (fluid flows in the direction indicated by the arrows in Figure 1); and a filter (filter element (14), is comprised of an annulus of a fluid treatment medium, such as pleated filter paper (20), see Figure 1) disposed within the passageway (disposed within the passageway, see Figure 1) and oriented to define a volumetric direction that is different than the first direction (medium (20) is annular which would be oriented to force the fluid to flow in a volumetric direction lateral from the first direction) (see Col.3 lines 8-17). However, Offer does not explicitly disclose wherein the body comprises a first component comprising the inlet, and a second component comprising the outlet; and wherein the first component and the second component are releasably coupled to one another.
Ciccone teaches a connector system for releasably connecting together tubes (see Abstract) (see Figure 1-2H) wherein the body (connector system (1)) comprises a first component comprising the inlet (at least one tube (3) coupled to a connector system end (61), see Figure 2A) (end (61) can be the inlet), and a second component comprising the outlet (at least one tube (3) coupled to a connector system end (62), see Figure 2A) (end (62) can be the outlet); and wherein the first component and the second component are releasably coupled to one another (inventive catch assembly (2) releasably connects together tubes (3), see Paragraph [0045]) (the catch assembly comprises components that allows for the tubes to be connected/disconnected, see Paragraph [0002] and [0046]). 
Offer and Ciccone are analogous art because both deal with a conduit system having a filter disposed within. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter conduit assembly of Offer and further include wherein the first and second components are releasably coupled to each other, as taught by Ciccone. Ciccone teaches the connector system can be relatively easily and securely connected, and yet relatively easily intentionally disconnected (see Paragraph [0046]). 
Regarding claim 2, Offer further teaches wherein the volumetric direction is perpendicular to the first direction (fluid flow into tube (6) would flow to inlet openings (7) substantially laterally into annular chamber (41) and filter medium (20), see Col. 3 lines 8-17).
Regarding claim 3, Offer further teaches wherein the volumetric direction and the first direction are offset by an angle of at least 150 (the fluid flow from the tubing (6) into openings (7) flows substantially laterally or 180 degrees, relative to the axis of tube (6), see Col.3 lines 8-17).
Regarding claim 4, Offer further teaches wherein the filter adaptor (2) has a tubular shape and has an outside diameter (filter assembly (2) is a tubular shape and has an outside diameter, see Figure 1), and wherein the filter has a surface area that is independent of the outside diameter (the annular shape of the filter assembly (14) would inherently have a different surface area than the outside diameter of cylindrical outer shell (3), see Figure 1).
Regarding claim 5, Offer and Ciccone teaches all of the limitations as discussed above in claim 4. However, Offer does not explicitly disclose wherein the outside diameter is from about 3 mm to about 15 mm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Offer to have a maximum outside diameter of between 3mm and 15mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Offer would not operate differently with the claimed diameter and since filter is disposed between the inlet and the outlet the device would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating simply that the diameter  is “about” be within the claimed ranges (specification pp. [0066]).
Regarding claim 6, Offer further teaches wherein the filter is cylindrical (filter medium (20) is annular or ring shaped, see Figure 2).
Regarding claim 10, Offer further teaches wherein the body (3) includes a first connector at the inlet and a second connector at the outlet (the fluid filter assembly has necked down or swaged ends which provide material for sealingly attaching a resilient conduit, such as a rubber hose, to each end of the filter assembly, see Col. 1 lines 26-38).
8.	Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Offer and Ciccone as applied to claim 1 above, and further in view of Jaeb et al. (US 20090227969 A1), hereinafter referred to as “Jaeb”.
Regarding claim 12, Offer and Ciccone teaches all of the limitations as discussed above in claim 1. However, Offer does not explicitly disclose an indicator positioned within the internal passageway.
Jaeb teaches an indicator positioned within the internal passageway (an indicator may be part of the liquid-air separator (240), see Paragraph [0084]).
Offer, Ciccone and Jaeb are analogous art because both deal with a filter assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter assembly of Offer and further include an indicator, as taught by Jaeb. Jaeb teaches an indicator allows the user to determine a reached a full liquid storage capacity and if the dressing needs to be removed from the tissue site further facilitating the application of reduced pressure treatment to the tissue site effectively (see Paragraphs [0043] and [0084]).
Regarding claim 13, Offer, Ciccone, and Jaeb teaches all of the limitations as discussed above in claim 12 and Jaeb further teaches the indicator detects blockage or detects a need for a dressing change (the indicator undergoes a visible color change when liquid has fully saturated the absorbent layer, see Paragraph [0084]).
Regarding claim 14, Offer, Ciccone, and Jaeb teaches all of the limitations as discussed above in claim 12 and Jaeb further teaches the indicator sensor comprises symbols, letters, numbers, or a color change (the indicator undergoes a visible color change when liquid has fully saturated the absorbent layer, see Paragraph [0084]).
Regarding claim 15, Offer and Ciccone teaches all of the limitations as discussed above in claim 1. However, Offer does not explicitly disclose wherein the filter comprises gas permeable material.
Jaeb teaches wherein the filter comprises gas permeable material (liquid-separator (240) can be a hydrophobic filter that is capable of preventing the passage of liquid while allowing passage of gas, see Paragraph [0072]).
Offer, Ciccone, and Jaeb are analogous art because both deal with a filter assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter assembly of Offer and further include the filter comprising gas-permeable material, as taught by Jaeb. Jaeb teaches that the filter prevents fluid from reaching the reduce pressure source allowing the reduce pressure source to continually work (see Paragraph [0073]).
Regarding claim 16, Offer and Ciccone teaches all of the limitations as discussed above in claim 1. However, Offer does not explicitly disclose wherein the filter comprises liquid impermeable material.
Jaeb teaches wherein the filter comprises liquid impermeable material (liquid-separator (240) can be a hydrophobic filter that is capable of preventing the passage of liquid while allowing passage of gas, see Paragraph [0072]).
Offer, Ciccone, and Jaeb are analogous art because both deal with a filter assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter assembly of Offer and further include wherein the filter comprises liquid impermeable material, as taught by Jaeb. Jaeb teaches that the filter prevents fluid from reaching the reduce pressure source allowing the reduce pressure source to continually work (see Paragraph [0073]).
Regarding claim 17, Offer and Ciccone teaches all of the limitations as discussed above in claim 1. However, Offer does not explicitly disclose wherein the filter is gas permeable and liquid impermeable.
Jaeb teaches the filter is gas permeable and liquid impermeable (liquid-separator (240) can be a hydrophobic filter that is capable of preventing the passage of liquid while allowing passage of gas, see Paragraph [0072]).
Offer, Ciccone, and Jaeb are analogous art because both deal with a filter assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter assembly of Offer and further include wherein the filter is gas permeable and liquid impermeable, as taught by Jaeb. Jaeb teaches that the filter prevents fluid from reaching the reduce pressure source allowing the reduce pressure source to continually work (see Paragraph [0073]).
Regarding claim 18, Offer and Ciccone teaches all of the limitations as discussed above in claim 1. However, Offer does not explicitly disclose wherein the filter is hydrophobic.
Jaeb teaches wherein the filter is hydrophobic (liquid-separator (240) can be a hydrophobic filter that is capable of preventing the passage of liquid while allowing passage of gas, see Paragraph [0072]).
Offer, Ciccone, and Jaeb are analogous art because both deal with a filter assembly.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter assembly of Offer and further include wherein the filter is hydrophobic, as taught by Jaeb. Jaeb teaches that the filter prevents fluid from reaching the reduce pressure source allowing the reduce pressure source to continually work (see Paragraph [0073]).
9.	Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Offer et al. (US 4166792) in view of Locke et al. (US 20140074053 A1), hereinafter referred to as “Locke”.
Regarding claim 19, Offer teaches a filter adaptor (filter assembly (2)), comprising: a body (cylindrical outer shell (3)) that defines an internal passageway  (an internal passage way indicated by arrows, shown in Figure 1) disposed between an inlet (first or inlet end portion (4)) and an outlet (second or outlet end portion 5)), and a filter (filter element (14), is comprised of an annulus of a fluid treatment medium, such as pleated filter paper (20), see Figure 1) disposed within the passageway (disposed within the passageway, see Figure 1). However, Offer does not explicitly disclose wherein the filter comprises a gelling absorbent material that, when in a dry state, is permeable to gas and that, when contacted by an aqueous fluid, converts to a gel.
Locke teaches a filter (liquid barrier (306)) comprises a gelling absorbent material that, when in a dry state, is permeable to gas and that, when contacted by an aqueous fluid, converts to a gel (liquid barrier (306) may be may be a gel-blocking sintered polymer filter that swells on contact with water, see Paragraph [0046]) (this allows gas to pass through, but restricts the flow of fluids).
Offer and Locke are analogous art because both deal with a wound therapy system with a filter system.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter assembly of Offer and replace it with the filter comprising a gel absorbent material, as taught by Locke. Locke teaches the gel-forming filter can block the fluid path between a reduced-pressure source and a canister (see Paragraph [0046]), allowing for the reduce pressure source to be not be damaged.
10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Offer and Locke, as applied to claim 19 above, and further in view of Blomback et al. (US 4505822 A), hereinafter referred to as “Blomback”.
Regarding claim 20, Offer and Locke teaches all of the limitations as discussed above in 19. However, Offer and Locke does not explicitly disclose wherein the gelling absorbent material comprises a gel-forming fiber.
Blomback teaches the gelling absorbent material comprises a gel-forming fiber (a filter with a definite pore size comprising fibrin and a process for the preparation thereof from fibrinogen, see Col. 1 lines 11-13).
Offer, Locke, and Blomback are analogous art because all deal with a filter assembly for fluid flow.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter material of modified Offer and replace it with the fibrin gel-forming material, as taught by Blomback. Blomback teaches the fibrin gel filter material has a pore size that can be simply varied as desired. Moreover, the present filters have high flow rates at such pore sizes as can be used to remove very small particles, such as virus particles. In this respect, the filters of the invention are more suitable than known membrane filters and filters of polyacrylamide gels. The absence of absorption of protein on the filters is also an advantage as compared with certain other filters (see Col. 6 lines 62-68, Col. 7 lines 1-2).
11.	Claim 21-22  is rejected under 35 U.S.C. 103 as being unpatentable over Offer and Locke, as applied to claim 19 above, and further in view of Asher et al.  (US 5711884 A), hereinafter referred to as “Asher”.
Regarding claim 21, modified Offer teaches all of the limitations as discussed above in claim 19. However, modified Offer does not explicitly disclose the gelling absorbent material comprises compressed gel-forming fiber. 
Asher teaches the gelling absorbent material comprises a compressed gel-forming fiber (the gel membrane filters can be made elastic to permit the filter to be stretched or compressed to alter the interstices' size and shape, see Col. 10 lines 58-60).
Modified Offer and Asher are analogous art because all deal with a filter assembly for fluid flow.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the filter material of modified Offer and further include wherein the fibrin gel filter material is compressed, as taught by Asher. Asher teaches the compressed gel-forming filter causes the lattice constant to asymmetrically change so that different size submicron material of different sizes and shapes can be filtered (see Col. 10 lines 57-67 and Col. 11 lines 1-8).
Regarding claim 22, modified Offer and Asher teaches all of the limitations as discussed above in claim 21 and Asher teaches a compressed gel forming filter (see Col. 10 lines 58-60). However, modified Offer and Asher do not explicitly disclose wherein the compressed gel-forming fiber has a density of from about 10 to about 70kg/cm3.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of modified Coulthard, as applied in claim 21, to have a density of from about 10 to about 70kg/cm3 since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Smith et al. would not operate differently with the claimed density and since the compression of filter material is intended to change/control the fluid flow through the filter the device would function appropriately having the claimed density.  Further, applicant places no criticality on the range claimed, indicating simply that the density is “from about” be within the claimed ranges (specification pp. [0073]).
12.	Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Offer and Locke, as applied in Claim 19, and in further view of Coulthard et al. (WO 2014158529 A1), hereinafter referred to as “Coulthard”.
Regarding claim 23, Offer and Locke teaches all of the limitations as discussed above in claim 19. However, Offer and Locke do not explicitly disclose wherein the internal passageway comprises a spiral path.
 Coulthard teaches a filter adaptor (moisture trap (330)), comprising: a body (a cylindrical body having a top wall (302), a bottom wall (304), and a cylindrical side wall (306) that defines an internal spiral passageway (interior (308) defining a spiral fluid flow path, shown in Figure 7).
Offer, Locke and Coulthard are analogous art because all deal with a filter assembly. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the internal passageway of Offer and further include a spiral path, as taught by Coulthard. Coulthard teaches the moisture traps can significantly reduce liquid content of fluid that exits a canister; the moisture traps may also prevent condensate from appearing in places where liquid should not be and prevent condensed liquid from providing a false perception that the device or canister may have been damaged or may be leaking; the moisture traps may also reduce the maintenance and service costs of a device (see Paragraph [0089]).
13.	Claims 1 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fester et al. (US 20130092636 A1), hereinafter referred to as “Fester”.
Regarding claim 1, Fester teaches a filter adaptor (see Figures 1-9), comprising: a body (container (10) with walls (13 and 14)) that defines an internal passageway (interior space (18)) disposed between an inlet (supply means (26) which can be flexible tubes, see Paragraph [0115]) and an outlet (outlet (28)), the passageway configured to permit passage of a fluid in a first direction defined by the inlet and the outlet (water is supplied to container (10) via supply tube (26) and exits outlet (28), see Paragraph [0112]); and a filter disposed within the passageway (filter unit (20) having a filter body (30), see Figure 3) and oriented to define a volumetric direction that is different than the first direction (the filter bodies may have a first longitudinal axis and the container may have a second longitudinal axis and enclose an angle, wherein the angle is between 0 and 90 degrees, see Paragraph [0087]) (see Figure 3).
Regarding claim 24, Fester further teaches wherein the filter is planar (planar filter body (30), see Figure 3).
Regarding claim 25, Fester further teaches wherein the filter lies on a plane that is not perpendicular to the first direction (filter bodies may have a first longitudinal axis and the container may have a second longitudinal axis and enclose an angle, wherein the angle is between 0 and 90 degrees, see Paragraph [0087]) (see Figure 3).
Regarding claim 26, Fester further teaches wherein the filter lies on a plane that forms an angle with the first direction, and wherein the angle is less than 450 (filter bodies may have a first longitudinal axis and the container may have a second longitudinal axis and enclose an angle, wherein the angle is between 0 and 90 degrees, see Paragraph [0087]) (see Figure 3).
Response to Arguments
14.	Applicant’s arguments with respect to claims 1, 11, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (11/8/2020)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        14 November 2022